KEARSE, Circuit Judge,
dissenting:
With due respect to the majority’s deference to the factfinding of the district court, I must dissent from the decision to affirm the judgment dismissing the individual claims of plaintiffs Patricia Sheehan and Elizabeth Henoch that Purolator Courier Corp. (the “Company”) discriminated against them in the terms and conditions of their employment, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (1982). In my view, the trial court excluded probative evidence on the ground that it was not relevant, apparently disregarded admitted evidence that showed gender discrimination, and made findings that are clearly erroneous.
In support of the contention that Henoch had been discriminated against on the basis of her sex, plaintiffs offered, inter alia, the testimony of Providence Balzano, a witness who, like Henoch, had been supervised by John Delany, the Company’s Senior Vice President, Assistant Secretary, and General Counsel. The proffered testimony was that Delany had refused to allow Balzano to set up a claims prevention department, stating as the reason, “no one would be respectful of a woman in that position.” The trial court excluded the testimony on the ground that it was not relevant to Henoch’s individual claim. Plainly this was error. Delany's statement unambiguously revealed a dispositive view that there were certain positions that women qua women should not occupy. His statement that “no one” would respect a woman in the given position may have reflected his own view, or it may have reflected either the views of the rest of management or his own belief as to the views of management. Whatever the source of the view stated by Delaney, however, the statement was surely relevant (as conceded by the Company at oral argument of this appeal) to whether gender was a factor in Delany’s — and thus the Company’s — treatment of Henoch.
There was also a substantial amount of evidence that was not excluded that supported the claims of discrimination, much of which was never adverted to by the trial court. For example, Duwain Weibe, a former manager at the Company, testified that he had repeatedly attempted to obtain competitive salaries for women. Top executives rebuffed his efforts, stating that any woman “probably [had] a husband working.”
One of the most probative items of evidence concerned Sheehan’s request to John Nichols, her supervisor, to consider her for transfer to a position in the “field.” This request was not honored. Why? Nichols testified: “I really didn’t take [her request] seriously knowing that she had chil-dren_” The district court, however, found that the reason Sheehan was not considered for a transfer was that she “did not tell John Nichols, Senior Vice President for Administration and her immediate supervisor, what position in the field she wished to fill.” This finding is neither supported nor supportable. Nichols himself made no mention of such an explanation. The trial court made no mention of Nichols’s actual explanation. In light of Nichols’s own testimony that Sheehan’s request was not taken seriously because she had children, the Company’s argument that Sheehan was not considered because she *107had not identified a specific position is an explanation that one would expect to see rejected by the factfinder as pretext.
The majority concedes that “arguably Sheehan’s request for a transfer to the field was precise enough,” ante at 105, but it constructs a different basis on which to “hold that it was reasonable for the court to find that Sheehan was not denied a transfer because she was female.” The majority's view — which was not adopted by the trial court — is that Nichols did not consider Sheehan for transfer simply because he doubted that she could earn more money in a field position, and that gender could not have been a factor because Nichols had recommended Sheehan for her promotion to Staff Vice President. The majority’s reconstruction rests on two inappropriate premises. First is the notion, which permeates the majority’s defense of the decision below, that so long as an employer gives a female employee some opportunities, it may permissibly deny her other opportunities on the ground that she is a woman. See, e.g., id. at 104 (finding no discrimination on the basis of gender because president approved Sheehan’s promotion (to a job she did not prefer)). This notion hardly reflects Title VII’s goal of equal opportunity. Second, the majority's conclusion that “gender was irrelevant” in Nichols’s refusal to consider Sheehan for a field position is illogical unless Nichols would also have refused to take seriously a transfer request by a man because the man had children. There is nothing in the record — or in experience — to support this supposition. To the contrary, the record makes clear that elsewhere in the Company, managers were given written instructions, signed by the Company’s highest officers, to be wary of giving substantial responsibility to “women” with children; interviewers were instructed to determine how children would be taken care of while the “mother” worked.
Similarly, the majority finds no fault in the trial court’s “state[ment] that it could not credit Sheehan’s testimony that in 1979 Courier’s president told her that the company was male-oriented,” majority opinion ante at 104, notwithstanding the facts that Sheehan’s testimony was not contradicted by the president and was supported by documentary evidence. Thus, manuals of the Company’s Transportation Department contained the following statements, among others:
—“The sex of the individual is more often related to job success than one might expect.”
—“The sex of the employee is often related to turnover.”
—“In the case of women applicants, the number and ages of children are important.”
The majority dismisses these manuals (which it describes as containing “arguably discriminatory” statements) by stating that they had “no applicability whatsoever to personnel decisions at Courier’s corporate headquarters where appellants were employed.” Majority opinion ante at 103. Though the manuals may not have been technically applicable to corporate headquarters, they surely showed the attitudes of the corporate officers who signed them, and one of those officers was the Company’s president. I am at a loss to understand how a trier of fact, if it noted the president’s endorsement of these statements, could reasonably reject as incredible the uncontradicted testimony that the president had said the Company was male-oriented.
In finding, however, that the Company had not engaged in sex discrimination against these plaintiffs, the trial court did not mention any of the blatantly sexist written statements endorsed by the Company’s top officers. Nor did it mention the testimony of Wiebe, or the testimony of Nichols that he dismissed Sheehan’s transfer request because she had children, or other evidence that supported plaintiffs’ claims that the Company denied them certain job opportunities because they were women. Ordinarily I would say that a trial court need not mention each piece of evidence it has considered. But where the trial judge has plainly erred by excluding some relevant proof of discrimination, thinking it was not relevant, I believe the reviewing court should be skeptical, rather *108than imaginatively generous, m interpreting the trial judge’s complete silence as to the considerable amount of evidence of gender bias that is in the record.
In sum, I, for one, am unable to conclude that the trial court’s finding that the Company did not engage in discrimination against these plaintiffs on the basis of their sex was, in the words of Anderson v. City of Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985), “plausible in light of the record viewed in its entirety.”